Citation Nr: 1504238	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  14-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable rating for pseudofolliculitis barbae.

4.  Entitlement to a compensable rating for a cervical spine strain.

5.  Entitlement to an increased rating for left knee degenerative joint disease.

6.  Entitlement to an increased rating for residuals of a left knee meniscectomy, to include the propriety of a reduction in the evaluation from 10 to 0 percent disabling, effective December 1, 2010.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2009, the Veteran filed claims for increased ratings for his service-connected disabilities.  In May 2010, the RO proposed to decrease the disability evaluation for residuals of a left knee meniscectomy from 10 to 0 percent disabling effective December 1, 2010, which was done in a September 2010 rating decision.  In May 2011, the Veteran filed a notice of disagreement with the May 2010 rating decision, which the Board interprets as including the decision to reduce his award for the left knee.  As such, the Board has recharacterized the issue on appeal to include the propriety of that reduction.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing system.  The VVA electronic folder contains documents that are either irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for left knee degenerative joint disease and residuals of a left knee meniscectomy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for sleep apnea.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence received since the August 2008 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.  

3.  The Veteran's sleep apnea was incurred during active service.  

4.  During the pendency of the claim, the Veteran's pseudofolliculitis barbae has affected less than 5 percent of the entire body and less than 5 percent of exposed areas, and there has been no systemic therapy.

5.  During the pendency of the claim, the Veteran's cervical spine strain has not been manifested by forward flexion limited to 40 degrees or less; combined range of motion limited to 335 degrees or less; muscle spasm, guarding, or localized tenderness; or vertebral body fracture with loss of 50 percent or more of height.



CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the Veteran's claim for service connection for sleep apnea is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R § 20.1100(a) (2014). 

2.  Evidence received since the August 2008 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for a compensable evaluation for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7813 (2014).

5.  The criteria for a compensable evaluation for a cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 5.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen - Service Connection for Sleep Apnea

The Veteran asserts that his current sleep apnea was incurred during active service.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Because the Board is reopening and granting the Veteran's claim for service connection for sleep apnea, a discussion of the Board's duties to notify and assist the claimant with respect to this issue are unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for sleep apnea was denied in an August 2008 rating decision because the evidence did not show that the condition was incurred in or otherwise related to service.  The Veteran was notified of the decision and his appellate rights, but he did not appeal.  New and material evidence was also not received within one year of the determination.  Therefore, the decision became final. 

The evidence received since the final August 2008 rating decision is new and material.  In particular, in a December 2009 letter, a private physician opined that the Veteran's sleep apnea was incurred in service.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a nexus), the claim is reopened.

Turning to the merits of the claim, an April 2002 service treatment record reflects that the Veteran complained of sleep disturbances that included partial awakenings with full paralysis lasting two minutes.  It was noted there was no evidence of significant psychiatric symptoms or increased occupational stress.  The provisional diagnosis was a sleep disorder, not otherwise specified.  He was referred for sleep study.  The report of a May 2002 overnight polysomnography indicates that, during REM sleep, the respiratory disturbance index averaged 7 events per hour.  During these events, the Veteran would wake up stating that he was having bad dreams and felt he was not breathing enough; however, there was no evidence of hypopneas or apneas.  The physician opined that the findings did not suggest the presence of significant obstructive sleep apnea and that he did not believe that sleep disorder breathing was the cause of the Veteran's subjective symptoms at night.  

After service, an October 2002 VA urgent care note reflects that the Veteran complained of difficulty waking.  He said that he got stuck in his sleep and sometimes felt himself wake up, but unable to move his extremities for 30 seconds.  He requested a second sleep study.  

During a December 2002 VA examination, the Veteran reported awakening and feeling paralyzed for a period of time with difficulty breathing.  The examiner opined that the Veteran's sleeping abnormality was probably a manifestation of a psychiatric disorder and that there was no evidence of sleep apnea.  A psychiatric evaluation was requested.  There was no sleep study conducted in connection with the December 2002 examination.

A November 2004 private polysomnography report by Dr. L.K. (initials used to protect privacy) indicates that the Veteran had sleep disruptive obstructive apnea and hypopnea, which resolved with the used of continuous positive airway pressure (CPAP).  In a December 2009 letter, Dr. L.K. indicated that the Veteran was being treated successfully for sleep apnea.  Dr. L.K. opined that the "[s]ymptoms of sleep apnea, upon careful review of history, began while he was serving in the military in 1999."  It is noted that Dr. L.K. has expertise in neurology, sleep medicine, and clinical neuropsychology.  

The foregoing evidence indicates that the Veteran currently has sleep apnea and has reported having sleep disturbances since service.  Although the clinician who conducted the May 2002 sleep study opined that the findings did not demonstrate significant sleep apnea, a later study conducted only two years later confirmed the existence of sleep apnea.  A lay person is competent to describe symptoms at the time that support a later diagnosis by a medical profession.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Increased Rating Claims - Skin and Cervical Spine Disorders

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notification letters in September 2009 and June 2011 prior to the initial decisions on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's pseudofolliculitis barbae or cervical spine strain since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Indeed, there is no evidence of any treatment of the Veteran's pseudofolliculitis barbae and cervical spine strain since the November 2013 VA examination.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues herein decided.  


B.  Merits of the Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


1.  Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis, is rated as disfigurement of the head face, or neck, scars, or dermatitis, depending upon the predominate disability.  Because the evidence does not reflect the Veteran has disfigurement or scars related to pseudofolliculitis barbae, the Board finds that the criteria for evaluating dermatitis are most analogous.

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis or eczema that is less than 5 percent of the entire body or less than 5 percent of exposed areas affected.  A 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In this case, there is no evidence of any ongoing treatment for pseudofolliculitis barbae during the appeal period.  The report of the November 2013 VA examination indicates that the Veteran had occasional small papules on his face, but no nodules, pustules, abscesses, or scarring.  The examiner indicated that less than 5 percent of the entire body and less than 5 percent of the exposed areas were affected.  The examiner also indicated that the Veteran did not have any systemic manifestation and had not received any oral or topical medications for a skin condition within 12 months.  There is no evidence to the contrary.  Hence, the preponderance of the evidence is against a compensable rating for pseudofolliculitis barbae.  
2.  Cervical Spine	

The Veteran's cervical spine strain has been evaluated as noncompensable under pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  Diagnostic Code 5237 indicates that a cervical strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine (General Rating Formula).

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

In this case, the report of a November 2013 VA examination reflects that the Veteran's cervical spine strain has resolved.  He had full range of motion of the cervical spine with no objective evidence of painful motion, and there was no additional limitation in range of motion during repetitive-use testing.  There was no tenderness or pain to palpation, no muscle spasms, and no guarding.  Muscle strength, reflex, and sensory testing was also normal.  In addition, the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  There was no ankylosis and no other neurologic abnormalities.  The examiner further indicated that the Veteran did not have intervertebral disc syndrome, and X-rays showed no evidence of fracture or dislocation.  All body heights and disc spaces were intact.  The examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the cervical spine.  

The claims file otherwise shows no treatment or findings related to the cervical spine.  Therefore, the evidence does not show that the Veteran's cervical spine strain has been manifested by forward flexion limited to 40 degrees or less; combined range of motion limited to 335 degrees or less; muscle spasm, guarding, or localized tenderness; or vertebral body fracture with loss of 50 percent or more of height.  There is also no evidence of ankylosis, functional loss or impairment, neurologic abnormalities, or intervertebral disc syndrome.  Accordingly, the Board finds that a compensable rating is not warranted.


3.  Extraschedular Consideration 

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disorders are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Regarding his pseudofolliculitis barbae, the evidence indicates the Veteran has occasional small papules on his face associated with shaving.  This is contemplated in the rating criteria used to evaluate this disability.  

Regarding the cervical spine strain, the diagnostic codes specifically contemplate limitation of motion and impairment of the cervical spine.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. at 32, 37 (2011).  

In this case, the Veteran's skin and cervical spine symptomatology is contemplated in the rating criteria used to evaluate each disability.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

New and material evidence having been submitted, the request to reopen a claim of entitlement to service connection for sleep apnea is granted.  

Service connection for sleep apnea is granted.

A compensable evaluation for pseudofolliculitis barbae is denied.

A compensable evaluation for a cervical strain is denied.


REMAND

The Veteran filed his claims for increased ratings in August 2009, and during the pendency of the appeal, he underwent left surgeries in May 2011 and July 2014.  However, he was last provided a VA examination in November 2013, which was prior to the most recent surgery.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's left knee disability.  

In addition, the Board notes that the Veteran injured his left knee at work in November 2008 and was diagnosed with a left knee sprain.  He filed a workers' compensation claim.  Workers' compensation records may be relevant to the claim; therefore, the AOJ should attempt to secure such records.

The Veteran has also asserted that he is unable to work due to his service-connected left knee.  As such, the claim for TDIU is inextricably intertwined with the increased rating claim.  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a copy of any determinations associated with the Veteran's application for workers' compensation benefits, as well as copies of all medical records underlying the determination.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding treatment records from the appropriate VA Medical Center (VAMC), to include records from the Gainesville VAMC.  

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected left knee degenerative joint disease and residuals of a left knee meniscectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left knee disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner should also discuss the functional impairment caused by the Veteran's left knee symptomatology and its impact on his ability to work.   

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


